Opinion filed September 17, 2015




                                      In The

        Eleventh Court of Appeals
                                   ___________

                              No. 11-15-00170-CV
                                   ___________

                    THE STATE OF TEXAS, Appellant
                                         V.
                       DIMAS GONZALEZ, Appellee

                    On Appeal from the 106th District Court
                            Dawson County, Texas
                      Trial Court Cause No. Unassigned


                     MEMORANDUM OPINION
      Appellant, the State of Texas, has filed in this court a motion for dismissal. In
the motion, Appellant states that “the direct appeal in the present cause was
improvidently filed in haste” and that “mandamus, rather than direct appeal, is the
proper vehicle” for Appellant’s complaint. Appellant requests that its notice of
appeal be withdrawn and that this appeal be dismissed. See TEX. R. APP. P. 42.
      The motion is granted, and the appeal is dismissed.


September 17, 2015                                          PER CURIAM
Panel consists of: Wright, C.J.,
Willson, J., and Bailey, J.